Citation Nr: 0609727	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the right (major) hand, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Nashville, 
Tennessee, Regional Office of the Department of Veterans 
Affairs (VA), which granted the veteran a compensable 10 
percent evaluation for his service-connected fracture 
residuals of his right (major) hand.  The veteran initiated 
an appeal of this determination.  During the course of the 
appeal, he was granted a 20 percent evaluation for his right 
hand fracture residuals (effective from the date of his 
application to reopen his claim) by rating decision of 
December 2003 by the Boston, Massachusetts, VA Regional 
Office (RO).  The veteran continued his appeal, contending 
that his right hand fracture residuals warrant the assignment 
of an evaluation higher than 20 percent.


FINDINGS OF FACT

The veteran's residuals of fracture of his right hand affect 
the 3rd, 4th, and 5th metacarpals (i.e., the long, ring, and 
little fingers) of his major hand and are manifested by 
impairment that approximates favorable ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
residuals of fracture of the right (major) hand have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5222 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in August 2002.  He was 
notified of the provisions of the VCAA in correspondence 
dated in May 2003.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have peen performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

The veteran's service medical records show that he sustained 
a comminuted fracture of the bases of the 3rd, 4th, and 5th 
metacarpals of his right hand.  His records show that he is 
right-handed.  He filed a claim for VA compensation for 
residuals of fracture of his right hand in March 1978 and 
was awarded service connection for this disability by rating 
decision of April 1978.  The current appeal stems from an 
August 2002 application to reopen his claim for a rating 
increase.  As his entitlement to compensation for this 
disability has already been established, the Board need only 
address the evidence showing its present level of 
impairment.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA outpatient treatment records dated in August 2002 noted 
complaints of right hand pain.  Objectively, there was no 
edema, no synovitis, mild limitation of flexion/extension, and 
normal ulnar/radial deviation.  There was slight rotation of 
the 5th digit on rotation, and tenderness about the 
metacarpophalangeal joint.  X-ray studies revealed no evidence 
of fracture of dislocation.  

On VA examination in June 2003, the veteran's 4th and 5th 
metacarpals heads were conspicuously malaligned, being set 
lower than their counterparts on the left hand.  His grip 
strength in his right hand was strong and he was able to make 
a fist and display full range of motion of his wrist and 
carpometacarpal joints.  The examiner's opinion was that the 
veteran's range of motion could be decreased from 20 - 30 
percent during overuse of his right hand or symptomatic flare-
up.  In this regard, the veteran reported that he was forced 
to leave his employment as a mechanic and a chef because of 
pain in his right hand that was associated with his fracture 
residuals.  The diagnosis presented in June 2003 was old 
comminuted fractures of the 3rd, 4th, and 5th metacarpal bases 
of the right hand with probable traumatic arthritic changes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand 
(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.
(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
and either is in extension or full flexion, or 
there is rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal joint or 
proximal thereto.
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable 
position.
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is 
a gap of more than two inches (5.1 cm.) between 
the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to 
the extent possible, evaluate as unfavorable 
ankylosis.
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is 
a gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the 
extent possible, evaluate as favorable ankylosis.
38 C.F.R. § 4.71a (2005)

521
8
Three digits of one hand, unfavorable ankylosis of: 
 
 
 
Thumb and any two fingers
5
0
4
0 
 
Index, long, and ring; index, long, and little; or 
index, ring, and little fingers
4
0
3
0
 
Long, ring, and little fingers
3
0
2
0
 
Note: Also consider whether evaluation as 
amputation is warranted.
 

38 C.F.R. § 4.71a, Diagnostic Code 5218 (2005)

522
2
Three digits of one hand, favorable ankylosis of:
 
 
 
Thumb and any two fingers
4
0
3
0
 
Index, long, and ring; index, long, and little; or 
index, ring, and little fingers
3
0
2
0
 
Long, ring and little fingers
2
0
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5222 (2005)

The Board has considered the evidence as it applies to the 
aforementioned rating code and finds that the veteran's 
residuals of fracture of his right dominant hand have not met 
the criteria for the assignment of an evaluation greater than 
20 percent.  The rating schedule very specifically states that 
an evaluation greater than 20 percent requires that the index 
or thumb must be affected by favorable ankylosis (or 
impairment that more closely approximates favorable 
ankylosis), with additional disability of other fingers to add 
up to the sum of three fingers.  The veteran's three affected 
digits are his 3rd, 4th, and 5th fingers, which correspond to 
his long, ring, and little fingers.  As neither his index nor 
thumb is affected, the 20 percent evaluation assigned is the 
maximum rating allowed by the schedule.  His claim for a 
rating increase in excess of 20 percent must therefore be 
denied.

Furthermore, the three affected digits are not shown to be 
ankylosed to the degree necessary to meet the criteria for 
unfavorable ankylosis, as described above.  

The Board finds that there is no evidence of an exceptional or 
unusual disability picture relating to the veteran's residuals 
of fracture of his right hand, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Although the veteran relates 
that he was unable to work as a mechanic or chef because of 
his right hand, there is no evidence that demonstrates that he 
is precluded from other non-manual employment because of this 
disability.  Therefore, the Board is not required to discuss 
the possible application of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. 
App. 53 (1993).


ORDER

An increased evaluation greater than 20 percent for residuals 
of fracture of the right (major) hand is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


